MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                     FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                             May 10 2019, 8:32 am

      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
      the defense of res judicata, collateral                                   Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Hubert Williams                                          Curtis T. Hill, Jr.
      Westville, Indiana                                       Attorney General of Indiana
                                                               Katherine A. Cornelius
                                                               Patricia C. McMath
                                                               Deputy Attorneys General
                                                               Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA
      Hubert Williams,                                         May 10, 2019
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               18A-MI-1905
              v.                                               Appeal from the LaPorte Circuit
                                                               Court
      Mark Sevier and                                          The Honorable Thomas J.
      State of Indiana,                                        Alevizos, Judge
      Appellees-Respondents.                                   Trial Court Cause No.
                                                               46C01-1807-MI-969



      Mathias, Judge.


[1]   Hubert Williams (“Williams”) appeals from the LaPorte Circuit Court’s denial

      of his petition for writ of habeas corpus arguing that the conditions of his parole

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1905 | May 10, 2019                   Page 1 of 5
      do not apply since he refused to sign his parole agreement and that his earned

      credit time satisfied his sentence.

[2]   We affirm.


                                 Facts and Procedural History
[3]   As the result of a robbery conviction, Williams was ordered to serve twelve

      years at the Indiana Department of Correction (“DOC”) in June of 2012. After

      having earned credit time toward release, Williams was released to parole on or

      about July 29, 2016. When Williams met with DOC release personnel in the

      days prior to his release, he refused to sign a conditional release agreement or

      any of the parole documents. Approximately six days after his release, on

      August 5, 2016, the Parole Board found probable cause to believe that Williams

      had violated the terms of his parole agreement and issued a warrant for his

      arrest. The Parole Board then revoked his parole on or about June 28, 2017 for

      violating three separate conditions of his parole agreement. Thereafter, on July

      5, 2018, Williams filed a petition for habeas relief in LaPorte Circuit Court.

      Four days later, on July 9, 2018, the trial court denied the petition. Williams

      now appeals.


                                     Discussion and Decision
[4]   The issue on appeal is whether the trial court erred by denying Williams’s

      petition for writ of habeas corpus. Indiana Code section 34-25.5-1-1 provides

      that “[e]very person whose liberty is restrained, under any pretense whatever,

      may prosecute a writ of habeas corpus to inquire into the cause of the restraint,

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1905 | May 10, 2019   Page 2 of 5
      and shall be delivered from the restraint if the restraint is illegal.” “The purpose

      of the writ of habeas corpus is to bring the person in custody before the court for

      inquiry into the cause of restraint.” Partlow v. Superintendent, Miami Corr.

      Facility, 756 N.E.2d 978, 980 (Ind. Ct. App. 2001), superseded by statute on other

      grounds. “One is entitled to habeas corpus only if he is entitled to his immediate

      release from unlawful custody.” Id.


[5]   “While on parole the parolee remains in legal custody because, although parole

      is an amelioration of punishment it is, in legal effect, still imprisonment.” Page

      v. State, 517 N.E.2d 427, 430 (Ind. Ct. App. 1988). Indiana Code section 35-50-

      6-1 details the mandatory nature of parole:

              (a) Except as provided in subsection (d) or (e), when a person
              imprisoned for a felony completes the person’s fixed term of
              imprisonment, less the credit time the person has earned with
              respect to that term, the person shall be:


                  (1) released on parole for not more than twenty-four (24)
                  months, as determined by the parole board, unless:


                      (A) the person is being placed on parole for the first time;


                      (B) the person is not being placed on parole for a
                      conviction for a crime of violence . . .


                      (C) the person is not a sex offender . . .; and


                      (D) in the six (6) months before being placed on parole, the
                      person has not violated a rule of the department of


      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1905 | May 10, 2019   Page 3 of 5
                      correction or a rule of the penal facility in which the
                      person is imprisoned;


                  (2) discharged upon a finding by the committing court that the
                  person was assigned to a community transition program and
                  may be discharged without the requirement of parole; or


                  (3) released to the committing court if the sentence included a
                  period of probation.


              A person described in subdivision (1) shall be released on parole
              for not more than twelve (12) months, as determined by the
              parole board.


                                                      ***


              (c) A person whose parole is revoked shall be imprisoned for all
              or part of the remainder of the person’s fixed term. However, the
              person shall again be released on parole when the person
              completes that remainder, less the credit time the person has
              earned since the revocation. The parole board may reinstate the
              person on parole at any time after the revocation.


[6]   Williams argues that his earned credit time served to decrease his sentence such

      that the entirety of his sentence was complete at the time he was released from

      the DOC. This argument is based on a fundamental misunderstanding of

      parole, as parole is a part of one’s sentence, and the law distinguishes “release”

      from “discharge.” See Majors v. Broglin, 531 N.E.2d 189, 190 (Ind. 1988)

      (“[Indiana Code Section 11-13-3-1 and Indiana Code Section 35-50-6-1]

      distinguish between release on parole and discharge. A person serving a


      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1905 | May 10, 2019   Page 4 of 5
      sentence for a felony, who receives parole under Indiana Code [section] 35-50-

      6-1, is released on parole after service of his fixed term less credit time he has

      earned with respect to that term.”).


[7]   Williams also argues that he is not bound by the conditions of parole because

      he refused to sign the parole contract provided to him prior to his release.

      However, it has long been established in Indiana that an offender who does not

      sign his or her parole paperwork is still bound by the conditions of parole. Page,
517 N.E.2d at 430. Moreover, a contract can be considered binding even if not

      all parties have signed the contract. Parrish v. Terre Haute Savings Bank, 431
N.E.2d 132, 135–136 (Ind. Ct. App. 1982), trans. denied.


                                                Conclusion
[8]   Because Williams’s arguments regarding the reduction of his sentence are based

      on a fundamental misunderstanding of parole and because he is bound by the

      conditions of parole although he refused to sign the paperwork, we affirm the

      trial court’s denial of his petition for habeas corpus.


[9]   Affirmed.


      Vaidik, C.J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1905 | May 10, 2019   Page 5 of 5